
	

113 HR 1669 IH: Public Housing Disaster Preparedness Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1669
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Velázquez (for
			 herself, Mr. Rangel,
			 Mr. Serrano, and
			 Mr. Jeffries) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require large public housing agencies to develop
		  disaster response and relief plans to guide and prepare staff and residents of
		  such agencies, the local community, and Federal, State, and local governments
		  for disasters affecting public housing projects.
	
	
		1.Short titleThis Act may be cited as the
			 Public Housing Disaster Preparedness Act of
			 2013.
		2.Disaster Response
			 and Relief PlanThe United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the
			 end the following new title:
			
				VDisaster
				Preparedness
					501.DefinitionsIn this title:
						(1)Covered public
				housing agencyThe term covered public housing
				agency means a public housing agency that owns, operates, or assists no
				less than 500 dwelling units in public housing projects.
						(2)DisasterThe term disaster has the same
				meaning given the term major disaster in section 102(2) of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122(2)) and includes any natural catastrophe (including any hurricane,
				tornado, storm, high water, wind driven water, tidal wave, tsunami, earthquake,
				volcanic eruption, landslide, mudslide, snowstorm, or drought), or, regardless
				of cause, any fire, flood, or explosion, which in the determination of a
				relevant State or local official causes damage of sufficient severity and
				magnitude to warrant disaster assistance in alleviating the damage, loss,
				hardship, or suffering caused thereby.
						(3)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
						502.Requirement of
				disaster response and relief plan
						(a)In
				generalThe Secretary shall
				require each covered public housing agency to develop a disaster response and
				relief plan in accordance with the provisions of this title to provide—
							(1)guidance
				for—
								(A)public housing
				agencies and staff;
								(B)residents of dwelling units in public
				housing;
								(C)relevant Federal,
				State, and local agencies and officials; and
								(D)community-based
				organizations; and
								(2)comprehensive
				information regarding pre-disaster, disaster impact, and post-disaster
				policies, standards, procedures, and protocols.
							(b)Submission with
				annual and 5-year plansA
				disaster response and relief plan developed under this title shall be included
				in the annual and 5-year plans required to be submitted under section 5A of
				this Act.
						(c)HUD
				approval
							(1)In
				generalA disaster response and relief plan developed under this
				title shall be submitted to the Secretary for approval before implementation of
				such plan.
							(2)ResponseThe
				Secretary shall have 60 days to respond to each submission made pursuant to
				paragraph (1).
							(d)FeedbackA
				covered public housing agency shall seek input from resident or tenant
				associations and advocacy groups during the development of the disaster relief
				plan described in subsection (a).
						(e)Rule of
				constructionNothing in this
				title prohibits a covered public housing agency from developing and submitting
				to the Secretary multiple plans tailored to address specific disasters.
						503.Establishing
				communication and support
						(a)In
				generalA covered public
				housing agency shall include in the disaster response and relief plan developed
				under this title protocols for receiving, analyzing, and disseminating
				information regarding disasters before, during, and after such disaster.
						(b)Coordination and
				dissemination of informationA covered public housing agency
				shall—
							(1)provide structure
				and organization within such agency by establishing a clearly defined chain of
				command with set responsibilities for each individual or group of individuals
				involved; and
							(2)identify 1 or more
				individuals or groups of individuals at each agency and each building that is
				owned, operated, or assisted by each agency that are responsible for—
								(A)coordinating
				disaster relief efforts; and
								(B)disseminating information regarding
				emergency protocols under the disaster response and relief plan developed under
				this title to each resident of a dwelling unit in public housing owned,
				operated, or assisted by such agency and other stakeholder groups, including
				community-based organizations that may provide assistance to such resident
				following a disaster.
								504.Resident
				preparedness
						(a)In
				generalA covered public
				housing agency shall disseminate information about the emergency protocols
				established under the disaster response and relief plan developed under this
				title to each resident of a dwelling unit in public housing owned, operated, or
				assisted by such agency—
							(1)prior to such resident moving into their
				dwelling unit;
							(2)annually;
				and
							(3)if possible, prior
				to an impending disaster.
							(b)InformationSuch
				information disseminated under subsection (a) shall include—
							(1)information on how
				to prepare for a disaster;
							(2)if necessary,
				mandatory evacuation protocols;
							(3)a list of covered
				public housing agency and resident rights and responsibilities, as applicable
				under Federal, State, and local law and regulations, and covered public housing
				agency rules and emergency protocols before, during, and after a disaster as
				they relate to—
								(A)disaster
				preparedness;
								(B)evacuations;
								(C)disaster
				relief;
								(D)basic human needs
				assistance;
								(E)utility
				restoration;
								(F)resident
				relocation;
								(G)supportive
				services;
								(H)payment of rent
				and eligible rent exemptions; and
								(I)assessing and
				repairing physical damage to public housing buildings; and
								(4)any other items
				that the Secretary may require through regulations prescribed pursuant to this
				title.
							(c)Method of
				disseminationThe information described under subsection
				(b)—
							(1)shall be
				disseminated by—
								(A)giving notices and flyers to each resident
				of a dwelling unit in public housing and posted in high-traffic areas;
								(B)having an automated system to contact
				residents;
								(C)posting on the
				official Web site of the covered public housing agency with links to the
				appropriate Web pages regarding the impending disaster; and
								(D)any other means the Secretary may require
				through regulations prescribed pursuant to this title; and
								(2)may be
				disseminated by—
								(A)visiting
				door-to-door to each dwelling unit and providing such information to each
				resident;
								(B)phone trees;
				and
								(C)toll-free numbers
				for residents to call.
								(d)Accessibility of
				informationThe information described under this section shall be
				accessible to individuals with limited English proficiency.
						(e)Inclusion of
				residentsA covered public
				housing agency is strongly encouraged to include residents of public housing
				owned, operated, or assisted by such agency in the execution of the disaster
				response and relief plan developed under this title.
						505.Immediate
				disaster responseA disaster
				response and relief plan developed under this title shall include detailed
				information on how the authorities plan to allocate and station staff before,
				during, and after a disaster. The plan should reflect reasonable emergency work
				hours and ensure staff is on call and prepared for a disaster.
					506.Protecting
				special needs of residents
						(a)ListA covered public housing agency shall
				maintain a list, updated annually, of the members of each family residing in a
				dwelling unit in public housing owned, operated, or assisted by such agency,
				and identify the following (as such information is provided by
				residents):
							(1)The special needs of certain residents
				because of a disability, physical or mobility impairment, or medical
				condition.
							(2)The units in which
				residents who are elderly reside.
							(3)The units in which
				residents who have limited English proficiency reside and the primary languages
				of such residents.
							(b)Dissemination of
				listThe list described in subsection (a) shall be provided to
				the individual or individuals identified under section 503(b) and other
				relevant staff of the covered public housing agency.
						(c)Special
				populations
							(1)In
				generalA covered public
				housing agency shall analyze the challenges of providing disaster relief
				assistance with respect to the health and medical needs to certain populations
				of residents of a dwelling unit in public housing owned, operated, or assisted
				by such agency and include such analysis in the disaster response and relief
				plan developed under this title.
							(2)PopulationsThe
				populations analyzed under paragraph (1) include—
								(A)residents of a
				dwelling unit in public housing who—
									(i)are
				disabled;
									(ii)require
				life-support equipment or have other severe medical conditions;
									(iii)are elderly; or
									(iv)have a physical
				or mobility impairment; and
									(B)other populations
				of residents identified by the Secretary through regulations prescribed
				pursuant to this title.
								507.Safe evacuation
				of residents and staff
						(a)In
				generalA covered public
				housing agency shall include in the disaster response and relief plan developed
				under this title information on evacuating residents of a dwelling unit in
				public housing owned, operated, or assisted by, and staff of, such
				agency.
						(b)Required
				informationThe information required under subsection (a) shall
				include the following:
							(1)Detailed protocols regarding evacuating
				residents and staff of a covered public housing agency safely and orderly.
							(2)Transportation
				options, in addition to public transportation which may be out of service or
				delayed, for transporting residents and staff to safe locations.
							(3)A list of
				pre-approved public housing agency safe locations for residents and
				staff.
							(4)A list of
				pre-approved public housing agency fall-back locations for staff to monitor a
				disaster safely and launch response efforts following the conclusion of such a
				disaster.
							(5)Options for oral
				and written translation services for residents with limited English
				proficiency.
							(6)Any other
				information the Secretary may require through regulations prescribed pursuant
				to this title.
							508.Supporting
				short- and long-term relocation of residents
						(a)In
				generalA covered public
				housing agency shall include in the disaster response and relief plan developed
				under this title protocols for relocating residents in the event that the unit
				in which such resident resides becomes uninhabitable.
						(b)Required
				informationThe protocols described in subsection (a) shall
				include short-term, long-term, and permanent relocation possibilities.
						509.Providing
				relief to other victimsA
				covered public housing agency shall include in the disaster response and relief
				plan developed under this title protocols for temporarily renting vacant units
				of public housing to local victims of a disaster who are not residents of
				public housing.
					510.Protecting
				tenants from eviction
						(a)In
				generalNo covered public
				housing agency shall begin, continue, or complete an eviction of a resident of
				a dwelling unit in public housing owned, operated, or assisted by such agency
				during the moratorium period defined in subsection (c).
						(b)ExceptionSubsection
				(a) shall not apply if an eviction of a resident is for—
							(1)a drug-related or
				violent criminal activity;
							(2)a felony charge;
				or
							(3)a sex crime or any violation of Federal or
				State law related to such resident’s status as a sex offender.
							(c)Moratorium
				periodThe term
				moratorium period means the time period beginning on the date that
				a disaster is declared by applicable Federal, State, or local officials and
				ending on the date that the Secretary determines that a covered public housing
				agency’s disaster relief efforts have concluded.
						511.Rental payment
				fairnessA covered public
				housing agency shall prorate, for each month, the rental amount, and, if
				applicable, the tenant-paid utility amount of a dwelling unit assisted under
				this Act for each family residing in a dwelling unit in public housing owned,
				assisted, or operated by such agency in accordance with the rent abatement
				policies under the agency’s rules, the property lease executed between the
				resident and the agency, or any relevant Federal, State, or local laws or
				regulations.
					512.Ensuring
				residents receive basic human needs and assistance
						(a)In
				generalNot later than 24
				hours after the conclusion of a disaster, in such manner as the Secretary may
				require, a covered public housing agency shall provide to each resident of a
				dwelling unit in public housing owned, operated, or assisted by such agency the
				following:
							(1)Contact
				information for Federal, State, local agencies, or other local organizations
				that can provide supportive services and disaster relief support and
				assistance, including—
								(A)potable
				water;
								(B)food;
								(C)shelter;
								(D)first aid;
				and
								(E)any other support and assistance that the
				Secretary may identify through regulations prescribed pursuant to this title.
								(2)Specific information about household and
				individual assistance available from—
								(A)the Federal
				Emergency Management Agency;
								(B)any other Federal,
				State, and local emergency relief agencies; and
								(C)local
				organizations and public housing agency partners.
								(3)Information
				regarding the personal property damage claims process of a covered public
				housing agency, including—
								(A)how to file a
				claim;
								(B)eligibility
				guidelines for filing a claim;
								(C)coverage of the
				policy; and
								(D)the time period to file and process
				claims.
								(b)Creating
				partnerships
							(1)In
				generalA covered public
				housing agency shall create partnerships to provide basic human needs,
				additional supportive services, and security before, during, and after the
				conclusion of a disaster for each resident of a dwelling unit in public housing
				owned, assisted, or operated by such agency.
							(2)Potential
				partnersA covered public
				housing agency may establish partnerships with—
								(A)the Federal
				Emergency Management Agency;
								(B)State and local
				governments;
								(C)local law
				enforcement;
								(D)community-based
				organizations;
								(E)resident or tenant associations;
								(F)health care
				professionals;
								(G)other individuals
				or organizations that provide volunteer services; or
								(H)any other entity
				that the Secretary may include through regulations prescribed pursuant to this
				title.
								(c)Rule of
				constructionNothing in this
				section shall be construed as to prohibit or restrict any entity from providing
				disaster relief to any resident of a dwelling unit in public housing.
						513.Protection and
				restoration of public housing buildings
						(a)In
				generalThe disaster response
				and relief plan developed under this title shall include protocols for
				inspecting, evaluating, and repairing damage to physical assets of a covered
				public housing agency.
						(b)Protocols for
				protection and restoration of public housingSuch protocols shall
				include the following:
							(1)Maintaining a list
				of licensed contractors to assess damage to physical assets and provide
				short-term repair and restoration efforts.
							(2)If possible, executing supportive services
				contracts in advance of disasters to obtain faster response times.
							(3)Deploying
				contractors immediately following the conclusion of a disaster to assess and
				repair immediate priorities, including—
								(A)restoring
				electric, gas, water, VAC., sewage, and elevator service as soon as
				possible;
								(B)remediating
				exigent health and safety hazards, such as mold and mildew removal and pest
				control; and
								(C)other items as described by the Secretary
				through regulations prescribed pursuant to this title.
								(4)Not later than 14
				days after the conclusion of a disaster, conducting follow-up inspections to
				determine short- and long-term repair and restoration priorities.
							(5)Establishing short-term priorities for the
				repair and restoration of public housing projects, including—
								(A)air quality
				testing to address disaster related health and safety hazards;
								(B)continuing to
				maintain building systems and utilities; and
								(C)other items as
				described by the Secretary through regulations prescribed pursuant to this
				title.
								(6)Establishing
				long-term priorities for the repair and restoration of public housing projects,
				including—
								(A)developing a
				revised physical capital needs assessment to determine necessary repairs and
				rehabilitation of a public housing project;
								(B)rehabilitating
				building structures;
								(C)repairing and rehabilitating superficial
				damages to building structures and dwelling units;
								(D)mitigating the
				impact of a disaster that may occur in the future by upgrading or replacing
				building systems or strengthening the structure of the building; and
								(E)other items as
				described by the Secretary through regulations prescribed pursuant to this
				title.
								514.Emergency
				supplies and equipment
						(a)In
				generalThe disaster response
				and relief plan developed under this title shall include a detailed list
				describing the condition and location of emergency supplies and equipment,
				including—
							(1)electrical generators and the types of
				public housing building systems they are compatible with;
							(2)mobile boilers and
				the types of public housing building systems they are compatible with;
							(3)heaters and
				fans;
							(4)water
				pumps;
							(5)phones, radios, cameras, and televisions
				(and power sources, if necessary, for these items);
							(6)potable water,
				food, and emergency supply kits;
							(7)property
				vehicles;
							(8)backed-up critical computer files (such as
				contact information for residents and staff, rent and income calculations, and
				other information);
							(9)first aid kits;
				and
							(10)any other supplies and equipment that the
				Secretary may describe through regulations prescribed pursuant to this
				title.
							(b)Annual
				reviewA covered public housing agency shall check annually to
				ensure that the supplies and equipment described in subsection (a), or through
				regulations prescribed pursuant to such subsection, are in working order. Such
				agency shall immediately replace or repair such supplies and equipment that are
				not in working order and update the list described in subsection (a).
						(c)ContractsA
				public housing agency shall enter into standby contracts for critical
				equipment, such as pumps, boilers, and generators, in order to expedite the
				restoration of necessary utilities.
						515.Sources of
				assistanceThe disaster
				response and relief plan developed under this title shall include—
						(1)information
				regarding Federal, State, and local grant and loan programs and other resources
				related to disaster relief available to a covered public housing agency;
						(2)how to apply for
				such resources; and
						(3)information
				regarding the insurance policy of the covered public housing agency and how to
				file a claim.
						516.Proper
				implementation of planThe
				disaster response and relief plan developed under this title shall include, and
				a covered public housing agency shall have available on-site at each public
				housing project, a step-by-step checklist to implement such plan to be utilized
				by relevant staff of the agency. Such checklist shall emphasize disaster relief
				on the property level.
					517.Emergency
				disaster training
						(a)In
				generalThe disaster response
				and relief plan developed under this title shall include training requirements
				such as—
							(1)hosting annual workshops to train employees
				of public housing agencies on the disaster response and relief plans of such
				agencies and the proper implementation of such plans;
							(2)offering no less than 3 events, such as
				workshops, seminars (held-in person or over the Internet), or conference calls,
				to provide information to residents on—
								(A)what to do during
				a disaster;
								(B)covered public
				housing agency and resident rights and responsibilities during a disaster; and
								(C)basic first aid and CPR training; and
								(3)conducting annual
				evacuation and emergency drills for disasters at public housing
				projects.
							(b)Staff
				trainingA covered public
				housing agency shall provide leadership, basic first aid, and CPR training to
				staff of such agency to prepare such staff to coordinate and assist residents
				of dwelling units in public housing owned, assisted, or operated by such agency
				and other individuals in carrying out the pre-disaster, disaster impact, and
				post-disaster polices and procedures developed pursuant to this title.
						(c)Resident
				trainingA covered public
				housing agency may provide leadership, basic first aid, and CPR training to
				residents of dwelling units in public housing owned, assisted, or operated by
				such agency, in addition to training required to be provided to staff of such
				agency under subsection (b), to prepare such residents to coordinate and assist
				other residents in carrying out the pre-disaster, disaster impact, and
				post-disaster polices and procedures developed pursuant to this title.
						518.Improving
				disaster relief oversightFollowing a disaster in which a covered
				public housing agency implemented its disaster response and relief plan
				developed under this title, the Inspector General of the Department of Housing
				and Urban Development shall evaluate such plan and, if necessary, make
				recommendations for improving such plan not later than 180 days after the
				conclusion of such disaster.
					.
		3.Amendments to
			 Housing Act
			(a)Inclusion in
			 5-Year planSection 5A(a)(1)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(a)(1)) is
			 amended—
				(1)by adding at the
			 end the following new subparagraph:
					
						(C)if applicable, a disaster response and
				relief plan developed in accordance with title V.
						;
				(2)in subparagraph
			 (A), by striking and; and
				(3)in subparagraph
			 (B), by striking the period and inserting ; and.
				(b)Inclusion in
			 annual planSection 5A(d) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended—
				(1)by redesignating
			 paragraph (19) as paragraph (20); and
				(2)by inserting after
			 paragraph (18) the following:
					
						(19)Disaster
				response and relief planIf,
				applicable, a plan developed by the public housing agency in accordance with
				title V that provides comprehensive information regarding pre-disaster,
				disaster impact, and post-disaster policies, standards, procedures, and
				protocols.
						.
				4.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to the Secretary to carry out
			 this Act.
			(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expended.
			5.Effective
			 dateA covered public housing
			 agency (as such term is defined in the amendments made under section 2 of this
			 Act) shall submit the initial disaster plan developed in accordance with the
			 amendments made under section 2 of this Act on the date that occurs on the
			 later of—
			(1)270 days after the
			 date of the enactment of this Act; or
			(2)the date that the
			 annual plan under section 5A(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437c–1(b)) is required to be submitted to the Secretary of Housing and
			 Urban Development.
			
